[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                               No. 08-15673                       MAY 13, 2009
                           Non-Argument Calendar                THOMAS K. KAHN
                                                                    CLERK
                         ________________________

                           Agency No. A098-730-701

ALEJANDRO MENDOZA,


                                                                        Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                (May 13, 2009)

Before CARNES, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

     Alejandro Mendoza petitions for review of the denial of his application for
asylum and withholding of removal under the Immigration and Nationality Act and

relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman, and Degrading Treatment or Punishment. INA § 241(b)(3), 8 U.S.C. §

1231(b)(3); 8 C.F.R. § 208.16(c). The Board affirmed the rulings of the

immigration judge that Mendoza was not credible and that he failed to establish

past persecution. We deny the petition.

      We review the decision of the Board to determine whether it is “supported

by reasonable, substantial, and probative evidence on the record considered as a

whole.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). “To reverse

[those] fact findings, we must find that the record not only supports reversal, but

compels it.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

We review the legal conclusions of the Board de novo. Id. at 1287 n.6. When the

Board adopts the findings of the Immigration Judge, we review the decision of the

Immigration Judge. Al Najjar, 257 F.3d at 1284.

      Substantial evidence supports the finding that Mendoza was not credible, see

id. at 1283–84, and the immigration judge provided specific and cogent reasons to

support that finding. Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1231 (11th Cir.

2006) (per curiam). Mendoza provided dubious accounts about two encounters

with members of the Bolivarian Circles. Mendoza stated in his application that the

first encounter involved one individual, but he later testified that he was
                                           2
approached by two men. Mendoza blamed his inconsistency on a lack of counsel,

but as explained by the immigration judge, “one should not need advice to tell the

truth about what happened.” Mendoza even changed his description of the

clothing worn by his assailants by first testifying that the men wore red and blue

shirts and later testifying that the men wore red shirts and bandannas. Mendoza

provided an implausible account of how, during the second encounter, his attackers

held a gun to his head for an hour and spoke only two or three sentences to him

about how it would be “worse for” him and his uncle if he did not provide

information about his uncle’s opposition party and that “it [would] be good” for

him if he cooperated. Mendoza failed to provide any details about the kidnapping,

his conversation with the kidnappers, or why they ultimately released him.

Mendoza alleged that his intimidators demanded information about the parcels that

he delivered for his uncle, but failed to mention whether those men attempted to

seize or open the packages that he was carrying. Mendoza offers no explanation

for these inconsistencies, vagueness, or implausible stories to compel us to reverse

the adverse credibility finding. Id.

      Substantial evidence also supports the conclusion that Mendoza did not

suffer past persecution. According to Mendoza, he was told in telephone

conversations and the encounters that he would be “treat[ed] better” if he divulged

information about his uncle’s opposition party and threatened that “it would go
                                          3
very bad” for him and his uncle if he refused, but threats and harassment do not

constitute persecution. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231

(11th Cir. 2005) (per curiam) (“[M]ere harassment does not amount to

persecution.” Persecution requires “more than a few isolated incidents of verbal

harassment or intimidation.” (internal quotation marks omitted)). Mendoza also

alleged that his intimidators displayed weapons, but he admitted that he was never

physically harmed. See Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1238 (11th Cir.

2006).

         We DENY Mendoza’s petition for review.




                                         4